United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF THE ARMY, DENTAL
CLINIC, Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2334
Issued: August 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2009 appellant filed a timely appeal from a June 24, 2009 merit
decision of the Office of Workers’ Compensation Programs regarding a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a 32 percent right arm permanent
impairment or a 28 percent left arm impairment.
FACTUAL HISTORY
The case has been before the Board on two prior appeals. In a decision dated March 14,
2002, the Board remanded the case for further development regarding the degree of permanent
impairment in the arms.1 By decision dated July 3, 2008, the Board again remanded the case.2
1

Docket No. 00-2631 (issued March 14, 2002).

2

Docket No. 08-412 (issued July 3, 2008).

The Board directed the Office to clarify the percentage of impairment to each arm that had
previously been awarded and to determine if the medical evidence showed a greater impairment.
The history of the case was provided in the Board’s prior decisions and is incorporated herein by
reference.
Following return of the case, the Office referred the case to an Office medical adviser. In
a report dated September 17, 2008, the medical adviser noted that he had reviewed the case twice
previously and had questioned the ulnar nerve findings of the referee physician, Dr. Hely. The
Office medical adviser noted that there was “a lot of confusion” as to the actual schedule award
for each arm and Dr. Hely had given “very vague data in his [June 13, 2002] report especially for
the left upper extremity.” As to a 2005 supplemental report from Dr. Hely, the medical adviser
noted he had previously reviewed the report and found “there was poor supporting data for the
ulnar nerve lesion. His report was rather confusing.” The medical adviser concluded that the
Office had given a total of 47 percent for both upper extremities.
By decision dated October 2, 2008, the Office found that appellant had received 27
percent impairment for the right arm, 20 percent for the left arm and was not entitled to a further
award. Appellant requested a hearing before an Office hearing representative, which was held
on May 19, 2009.
By decision dated June 24, 2009, the hearing representative found that the record
established that appellant had received schedule awards for 32 percent to the right arm and 28
percent for the left arm. In addition, the hearing representative found Dr. Hely’s reports
constituted the weight of the medical evidence and appellant was not entitled to an additional
award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants.5 The American Medical Association, Guides to
the Evaluation of Permanent Impairment has been adopted by the implementing regulations as
the appropriate standard for evaluating schedule losses.6

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

See Ronald R. Kraynak, 53 ECAB 130 (2001); August M. Buffa, 12 ECAB 324 (1961).

6

20 C.F.R. § 10.404 (1999).

2

ANALYSIS
The Office did not make appropriate findings on the issues in its October 2, 2008
decision as directed by the Board in its July 3, 2008 decision. An Office hearing representative,
however, did provide a detailed review of the Office’s prior schedule award decision in this case
and concluded that appellant had received awards for 32 percent in the right arm and 28 percent
in the left arm. On appeal, appellant does not contest the hearing representative’s finding in this
regard.
The remaining issue is whether the medical evidence supports a greater impairment.
Appellant had been referred to Dr. Hely as a referee physician to resolve a conflict in the medical
evidence.7 The initial report was dated June 13, 2002, with a brief supplemental report dated
February 11, 2005. As noted by appellant, Dr. Hely did not provide detailed physical
examination findings. He did not, for example, provide specific range of motion results. The
Office’s own medical adviser refers to Dr. Hely’s reports as being “vague” with “poor
supporting data” and he finds the reports “confusing.” The Board also notes that the initial
examination by Dr. Hely was more than four years prior to the last schedule award dated
November 17, 2006.
The Board finds that the reports of Dr. Hely were not sufficient to resolve the conflict in
the medical evidence. To be entitled to special weight, a referee physician must provide a
rationalized medical opinion based on a complete background.8 Given the significant time
elapsed since Dr. Hely’s report, the case will be remanded for referral to a new referee examiner
for a rationalized opinion as to whether appellant has more than a 32 percent right arm
impairment or a 28 percent left arm impairment causally related to her federal employment.9
After such further development as the Office deems necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds the conflict in the medical evidence was not resolved and the case
requires further development of the medical evidence.

7

See 5 U.S.C. § 8123(a).

8

Richard R. LeMay, 56 ECAB 341 (2005).

9

As of May 1, 2009, the 6th edition of the A.M.A., Guides is to be used for schedule award determinations.
FECA Bulletin No. 09-03 (issued March 15, 2009).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 24, 2009 and October 2, 2008 are set aside and the case
remanded for further action consistent with this decision of the Board.
Issued: August 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

